NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHALOM M. HARRIS,                               No.    16-35585

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01387-BAT

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                          Submitted December 8, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Shalom Harris appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Harris’s application for supplemental

security income disability benefits under Title XVI of the Social Security Act. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v.

Colvin, 806 F.3d 487, 492 (9th Cir. 2015), and we affirm.

      The ALJ supported his decision to give Dr. Ruddell’s opinion “little weight”

with specific and legitimate reasons derived from the evidentiary record. Dr.

Ruddell conducted her examination with a materially incomplete understanding of

Harris’s mental health and neurological condition. By contrast, Dr. Hendrickson’s

detailed opinion took Harris’s Asperger’s condition into consideration. The ALJ

concluded that Dr. Hendrickson’s opinion was “more reliable and accurate” as well

as consistent with the views of her treating psychiatrist.

      The ALJ properly rejected that part of Dr. Hendrickson’s opinion regarding

marked limitations in interacting with supervisors based on evidence in the record

showing that Harris engaged appropriately with medical providers and reported no

problems interacting with non-family members. See Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (concluding that the ALJ may

properly reject a medical opinion that is contradicted by other medical evidence).

The Residual Functional Capacity (RFC) assessment properly accounted for the

remaining limitations in Dr. Hendrickson’s thorough opinion. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (affirming the ALJ’s

assessment of specific functional limitations based on substantial evidence in the

medical record).


                                           2                                 16-35585
      Substantial evidence supports the ALJ’s interpretation of the medical

opinions from Dr. Weir, Dr. Thuline, Dr. Ignacio, Dr. Nelson, and Dr. Fligstein,

and the RFC accounts for all relevant limitations in these opinions. See Stubbs-

Danielson, 539 F.3d at 1174 (affirming the ALJ’s RFC assessment based on

substantial evidence); Batson, 359 F.3d at 1193 (explaining that this court must

defer to the ALJ when the evidence supports more than one interpretation).

      Harris complains that the ALJ erred in failing to acknowledge other

evidence supporting her case. However, the ALJ indicated that he had given

careful consideration to “all of the evidence.” We find no error in not mentioning

some doctors by name.

      The ALJ provided several clear and convincing reasons to discredit Harris’s

testimony regarding the intensity of her symptoms. See Vasquez v. Astrue, 572

F.3d 586, 591 (9th Cir. 2009). First, the ALJ properly determined that specific

testimony regarding Harris’s physical, social, and cognitive limitations was

inconsistent with specific objective medical evidence. See Brown-Hunter, 806 F.3d

at 494 (requiring the ALJ to link specific medical evidence to the specific

testimony it discredits). Second, the ALJ properly discredited Harris’s testimony

based on inconsistencies with her activities. See Orn v. Astrue, 495 F.3d 625, 639

(9th Cir. 2007) (explaining that an ALJ can properly reject claimant testimony

based on activities that are inconsistent with the testimony). Third, the ALJ


                                          3                                     16-35585
properly discredited Harris’s statements regarding her inability to lift her niece or

look for work based on inconsistent statements in the record. See Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). Fourth, the ALJ properly relied on a

lack of objective medical evidence showing anger and anxiety during social

interactions with non-family members as one factor in discrediting Harris’s

testimony regarding her functional limitations from anger and anxiety. See Burch

v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (concluding that the ALJ can

properly rely on a lack of supporting objective medical evidence as one factor in

discrediting claimant testimony). Even assuming that SSR 16-3p applies

retroactively, the ALJ properly focused on evaluating Harris’s symptoms and not

her character for truthfulness. See Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th

Cir. 2017).

      The ALJ properly rejected the lay testimony of Harris’s mother based on

inconsistencies with Harris’s own testimony and the medical evidence. See Lewis

v. Apfel, 236 F.3d 503, 511-12 (9th Cir. 2001) (including inconsistencies with

claimant testimony and with medical evidence as germane reasons to discredit lay

testimony).

      AFFIRMED.




                                          4                                     16-35585